Exhibit 10.119

 
FIRST AMENDMENT TO THE
SEVERANCE BENEFITS AGREEMENT


This First Amendment (the “First Amendment”) to the Severance Benefits Agreement
is made and entered into to be effective as of the 8th day of September, 2006
(the “Effective Date”) by and between GLIMCHER REALTY TRUST, a Maryland real
estate investment trust, with offices at 150 East Gay Street, 24th Floor,
Columbus, Ohio 43215 (“GRT”), GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a
Delaware limited partnership, with offices at 150 East Gay Street, 24th Floor,
Columbus, Ohio 43215 (“GPLP”), and MARK E. YALE, an individual residing at 2418
Swisher Creek Road Blacklick, Ohio 43004 (the “Executive”).


WHEREAS, GRT, GPLP, and the Executive hereby desire to amend the Severance
Benefits Agreement dated as of August 30, 2004 between GRT, GPLP, and the
Executive (the “Agreement’).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, GRT, GPLP, and the Executive hereby agree as
follows:


1.
Paragraph 3(a) of the Agreement shall be amended and restated in its entirety to
read as follows:



(a) GPLP shall pay to the Executive, not later than the date of any Change in
Control of GRT, unless otherwise agreed to in writing, a lump sum severance
payment (the “Severance Payment”) equal to three (3) times the Base Amount (as
defined below). For purposes of the Section 3(a), the Base Amount shall mean the
Executive’s annual compensation during the calendar year period preceding the
calendar year in which the Change in Control of GRT occurs. For purposes of
determining annual compensation in this Section 3(a), there shall be included
(i) all base salary and bonuses paid or payable to the Executive by the Company
with respect to the preceding calendar year; (ii) all grants of restricted
common shares of beneficial interest of GRT (the “Shares”), if any, with respect
to such preceding calendar year, which Shares shall be valued based on their
date of grant at the then Fair Market Value (as such term is defined in Section
9.2 of GRT’s 1997 Incentive Plan or Section 2.15 of the 2004 Incentive Plan, as
the case may be, or any other plan or agreement pursuant to which they are
issued) and (iii) the fair market value of any other property or rights given or
awarded to the Executive by the Company with respect to such preceding calendar
year, or partial first year of employment.
 
2.
Except as amended hereby, the Agreement shall be unmodified and remain in full
force and effect, as each of the undersigned hereby restate and reaffirm all of
the terms and provisions of the Agreement.

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


GLIMCHER REALTY TRUST



By:  /s/ Michael P. Glimcher    
Michael P. Glimcher, President and Chief
Executive Officer




GLIMCHER PROPERTIES LIMITED PARTNERSHIP


BY:  GLIMCHER PROPERTIES CORPORATION,
its General Partner


By:  /s/ Michael P. Glimcher                                   
Michael P. Glimcher, President and Chief
Executive Officer




EXECUTIVE:


/s/ Mark E. Yale

--------------------------------------------------------------------------------

Mark E. Yale